Citation Nr: 0801055	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-21 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for right hallux 
valgus.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active service from January 2003 to May 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which granted service connection 
for right hallux valgus and assigned a noncompensable (0 
percent) rating, effective May 6, 2003.

In January 2006, the veteran had been scheduled to testify at 
a personal hearing before a Veterans Law Judge, however, she 
did not appear for the hearing as scheduled.

In February 2007, the Board remanded to the RO the claim on 
appeal for further development. The RO completed all 
requested action and continued denial of the veteran's claim 
(as reflected in the September 2007 supplemental statement of 
the case (SSOC)) and returned the matter to the Board for 
further appellate consideration.


FINDINGS OF FACT

Right hallux valgus is asymptomatic, and there has been no 
surgery with resection of the metatarsal head and no level of 
severity analogous to amputation of the great toe.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
right hallux valgus are not met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.31, 4.71a, 
Diagnostic Code 5280 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his or her 
representative, if any, of the information and evidence 
needed to substantiate a claim. This notification obligation 
was accomplished by way of an RO letter dated in March 2007. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim for a higher rating; (2) informing the veteran 
about the information and evidence VA would seek to provide; 
and (3) informing the veteran about the information and 
evidence she was expected to provide. While the veteran has 
not explicitly been advised to provide any evidence in her 
possession that pertains to her claim, the claims file 
reflects that the veteran has submitted evidence in support 
of her claim. For example, the veteran submitted VA treatment 
records and copies of her service medical records. Given that 
fact, as well as the RO's instructions to her, the Board 
finds that the veteran has, effectively, been put on notice 
to provide any evidence in her possession that pertains to 
the claim. Accordingly, on these facts, the RO's omission is 
harmless. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error). This March 2007 RO letter also 
advised the veteran of how VA assigns disability ratings and 
effective dates and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, and reports 
of VA examination are associated with the claims file.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


Merits of the Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007). Separate diagnostic codes identify the various 
disabilities. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2007). 
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where 
the question for consideration is entitlement to a higher 
initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required. Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The RO assigned a noncompensable rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5280, for right hallux valgus. In 
every case where the requirements for a compensable rating 
are not met, a zero percent evaluation may be assigned, even 
if the diagnostic schedule does not provide for such a 
noncompensable evaluation. 38 C.F.R. § 4.31 (2007). A higher, 
maximum 10 percent rating may be assigned for unilateral 
hallux valgus if the disability is severe, analogous to 
amputation of the great toe, or if operated with resection of 
the metatarsal head. 38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2007).

The veteran contends that her right hallux valgus is more 
severe than the current rating reflects. She asserts that the 
right hallux valgus impairs her working, walking, and 
standing. Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the veteran's subjective reports of the severity 
of the disorder, as applied to the applicable rating 
provisions, are not substantiated by the competent clinical 
evidence of record. Because the preponderance of the evidence 
is against the claim, the appeal will be denied.

Service medical records were reviewed and a March 2003 
Medical Evaluation Board report reflects a diagnosis of right 
hallux valgus deformity, moderate, but asymptomatic. 

Post-service, an August 2003 VA examination report shows that 
the veteran had a mild right hallux valgus with standing 
metatarsal/phalanx measurements of 30 degrees on the right 
and 15 degrees on the left. Range of motion of the 
metatarsophalangeal joint was 45 degrees with dorsiflexion 
and 20 degrees with plantar flexion. X-rays of the feet were 
within normal limits.

VA treatment records dated in March 2005 show that the 
veteran twisted her foot that month and lost a portion of her 
toenail after hitting her foot on a tire. Examination 
revealed mild swelling of the right foot and tenderness.

A March 2007 VA X-ray of the right foot reveals minimal 
hallux valgus deformity of the big toe and an April 2007 VA 
examination report indicates that the veteran had 15 degrees 
of hallux valgus on the right. She dorsiflexed 30 degrees and 
plantar flexed 20 degrees for range of motion of the right 
big toe without pain. The diagnosis was hallux valgus right, 
asymptomatic and not disabling.

The veteran is not shown to have any resection of the 
metatarsal head or a severe disability that is equivalent to 
amputation of the great toe. 38 C.F.R. § 4.71a, Diagnostic 
Code 5280 (2007). In this regard, the medical evidence shows 
that the veteran's right hallux valgus is asymptomatic. 
Although the veteran asserts, as shown in her June 2005 
substantive appeal, that since February 2005 to the present, 
her disability has prevented her from working, standing, or 
walking on her foot for more than five minutes due to an 
injury, the VA treatment records show that the veteran 
injured her foot in February 2005 when she kicked a tire. 
This injury is not related to her service-connected right 
hallux valgus; therefore, her loss of work and inability to 
stand or walk are not shown to be due to her service-
connected right hallux valgus, but rather to an intervening 
injury that is nonservice-connected. Hence, as the veteran's 
right hallux valgus is asymptomatic, the disability does not 
meet the criteria for a compensable rating. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5280 (2007).

As the preponderance of the evidence is against the veteran's 
claim, that the benefit of the doubt doctrine is not for 
application in the instant appeal. See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

An initial compensable rating for right hallux valgus is 
denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


